        Case 1:16-cr-00281-PGG Document 874 Filed 07/01/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA


            -against-                                       ORDER

                                                        16 Cr. 281 (PGG)
THOMAS MORTON,

                        Defendant.



PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the sentencing of the Defendant is adjourned from

July 6, 2020 to October 5, 2020 at 4:00 p.m. in Courtroom 705 of the Thurgood Marshall

Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       July 1, 2020
